  

Exhibit 10.32

 

AMENDMENT No 2 to MASTER SERVICES AGREEMENT

 

This Amendment, dated as of March 7, 2013 (the “Amendment Effective Date”) to
that certain Master Services Agreement dated as ofMarch 31, 2009 (the “Original
Agreement”), as amended by Amendment No 1 to Master Services Agreement dated as
of July 27, 2011 (the “First Amendment” and, together with the Original
Agreement, the “Agreement”), is betweenCadila Pharmaceuticals Limited
(“Cadila”), and Novavax, Inc. (“Novavax”).

 

WHEREAS the parties to the Original Agreement initially agreed that Novavax
would guarantee its use of Services for the initial three (3) years of the Term;

 

WHEREASpursuant to the terms of the First Amendment, the parties amended the
Original Agreement to, among other things, extend the period of use of Services
for an additional one (1) year;

 

WHEREAS the parties now wish to extend the period of time during which Novavax
would guarantee its use of Services an additional one (1) year;

 

Now therefore, the parties hereto agree as follows:

 

The second paragraph of Section 4 entitled “Payment by Novavax; Guaranty of
Services” is deleted in its entirety and replaced with the following new second
paragraph:

 

It is the intent of the parties that, during the first five(5) years of the term
of this Agreement (the “Services Period”), Novavax will have engaged Cadila to
perform Services hereunder that will in the aggregate equal $7.5 million in fees
paid to Cadila. If, at the end of the Services Period, the Services Amount
(defined below) does not equal or exceed $7.5 million, then Novavax shall pay
Cadila an amount (the “Final Amount”) equal to the sum of (a) the portion of the
Shortfall Amount that is less than or equal to $2.0 million, plus (b) the
product of fifty percent (50%) times the portion, if any, of the Shortfall
Amount that exceeds $2.0 million. For purposes of this Section 4 and Section
9.2, “Services Amount” equals the sum of (A) the amounts paid under all Project
Plans, and (B) amounts to be paid under executed Project Plans if the Services
under such Project Plans are completed as provided therein, and (C) any amounts
that would have been paid for services under a reasonable Service Request
provided to Cadila under this Agreement, which Service Request (i) concerns
legitimate products or projects within Novavax’s scope of its own business and
(ii) involves services that Cadila is reasonably able to provide within its
scope of resources and expertise, but for the fact that Cadila exercised its
right not to prepare a Project Estimate or agree to a Project Plan reasonably
offered to Cadila by Novavax containing terms substantially consistent with
those contained in Cadila’s Project Estimate therefor (which amounts shall be
reasonably determined based on amounts that would be reasonably charged for such
services had Cadila actually provided a Project Estimate and the parties had
entered into a Project Plan therefor); and “Shortfall Amount” equals the
difference between $7.5 million and the Services Amount.

 

 

 

 

Section 9.2 entitled “Force Majeure” is deleted in its entirety and replaced
with the following:

 

9.2        Force Majeure. Neither party will be responsible for delays or
failures in performance resulting from causes beyond the reasonable control of
such party (except for any delay or failure to pay amounts due hereunder),
including without limitation fire, explosion, flood, war, strike, or riot,
provided that the nonperforming party uses commercially reasonable efforts to
avoid or remove such causes of nonperformance and continues performance under
this Agreement with reasonable dispatch whenever such causes are removed. Either
party shall have the right to immediately terminate this Agreement should such
force majeure event continue for more than ninety (90) days. If, at the time of
such a termination, the Services Amount (defined in Section 4) does not equal or
exceed a pro rata portion of $5.5 million (taking into consideration the time
between the Effective Date and such termination versus the five year Services
Period (the “Pro Rata Amount”)) plus $2.0 million, then Novavax shall pay Cadila
an amount (the “FM Final Amount”) equal to the sum of (a) the portion of the FM
Shortfall Amount that is less than or equal to $2.0 million, plus (b) the
product of fifty percent (50%) times the portion, if any, of the FM Shortfall
Amount that exceeds 2.0 million. For purposes of this Section 9.2, “FM Shortfall
Amount” equals the difference between the Pro Rata Amount and the Services
Amount.

 

In all other respects the Agreement shall remain in full force and effect.

 

IN WITNESS WHEREOF, the parties have caused this Amendment to be executed by
their duly authorized representatives as of the Amendment Effective Date.

 

NOVAVAX, INC.   CADILA PHARMACEUTICALS LIMITED           By: /s/ Stanley C. Erck
  By: /s/ Rajiv I. Modi   Stanley C. Erck     Rajiv I. Modi   President and
Chief Executive Officer     Managing Director

 

 

 

